Fourth Court of Appeals
                                 San Antonio, Texas
                                       April 13, 2018

                                    No. 04-16-00559-CR

                                  Stanley Foster BAKER,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

               From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 15-1755-CR-A
                        Honorable W.C. Kirkendall, Judge Presiding


                                       ORDER

      The Pro se’s Motion for Extension of Time to File a Motion for rehearing or En Banc
Reconsideration is hereby GRANTED. Time is extended to May 5, 2018.


                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of April, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court